United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.L., Appellant
and
U.S. POSTAL SERVICE, MIAMI PROCESSING
& DISTRIBUTION CENTER, Miami, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0539
Issued: September 15, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 13, 2020 appellant filed a timely appeal from a December 16, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.1
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $55,387.85 for the period January 1, 2010 through October 12, 2019, for which he was
without fault, because he concurrently received FECA wage-loss compensation benefits and Social
1

The Board notes that, following the December 16, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

Security Administration (SSA) age-related retirement benefits without an appropriate offset;
(2) whether OWCP properly denied waiver of recovery of the overpayment; and (3) whether
OWCP properly required recovery of the overpayment by deducting $645.60 from appellant’s
continuing compensation payments, every 28 days.
FACTUAL HISTORY
OWCP accepted that on June 13, 1989 appellant, then a 59-year-old clerk, sustained
injuries to his back as a result of a motor vehicle accident that occurred while in the performance
of duty. He worked limited duty. OWCP accepted appellant’s claim for displacement of lumbar
intervertebral disc without myelopathy and lumbar sprain.
Appellant stopped work on October 9, 2009 because no work was available. He then filed
claims for wage-loss compensation (Form CA-7). OWCP paid appellant wage-loss compensation
on the supplemental rolls beginning March 6, 2010 and on the periodic rolls beginning
October 24, 2010.
On October 11, 2019 SSA provided OWCP with a Federal Employees Retirement System
(FERS)/SSA dual benefit calculation worksheet. The SSA representative provided corresponding
monthly SSA age-related retirement benefit rates beginning January 2010, both with and without
FERS contributions. With FERS, appellant was entitled to monthly SSA rates of $2,119.30
effective January 2010; $2,195.50 effective December 2011; $2,232.80 effective December 2012;
$2,266.20 effective December 2013; $2,304.70 effective December 2014 and 2015; $2,311.50
effective December 2016; $2,357.70 effective December 2017; and $2,423.60 effective
December 2018. Without FERS, appellant was entitled to monthly SSA rates of $1,678.70
effective January 2010; $1,739.10 effective December 2011; $1,768.60 effective December 2012;
$1,795.10 effective December 2013; $1,825.60 effective December 2014 and 2015; $1,831.00
effective December 2016; $1,867.60 effective December 2017; and $1,919.80 effective
December 2018.
OWCP completed a FERS offset calculation worksheet on October 23, 2019. It calculated
the overpayment amount by determining the 28-day FERS offset amount for the days in each
period and computed a total overpayment of $55,387.85.
Beginning October 13, 2019, OWCP paid appellant at the adjusted amount of $2,582.41 to
include the offset of his SSA age-related retirement benefits attributable to his federal service.
In a letter dated October 23, 2019, OWCP advised appellant that it was adjusting his
compensation to offset the portion of his SSA age-related retirement benefits attributable to his
federal service. It informed him that he would receive net compensation of $2,582.41 every 28
days beginning November 9, 2019.
In a preliminary overpayment determination dated November 6, 2019, OWCP notified
appellant that he had received an overpayment of compensation in the amount of $55,387.85
because it had failed to reduce his wage-loss compensation benefits for the period January 1, 2010
through October 12, 2019 by the portion of his SSA benefits that were attributable to federal
service. It further advised him of its preliminary determination that he was not at fault in the

2

creation of the overpayment. OWCP provided appellant an overpayment action request form and
an overpayment recovery questionnaire (Form OWCP-20). Additionally, it notified him that
within 30 days of the date of the letter he could request a telephone conference, a final decision
based on the written evidence, or a prerecoupment hearing. No response was received.
In a memorandum of a telephone call (Form CA-110) dated November 18, 2019, appellant
informed OWCP that he did not receive the letter dated October 23 or November 6, 2019. He
explained that he was having many problems receiving his mail and had complained to the
employing establishment. The claims examiner advised appellant that he would send another copy
of the October 23 and November 6, 2019 letters.
By decision dated December 16, 2019, OWCP finalized the preliminary overpayment
determination finding that appellant had received an overpayment of compensation in the amount
of $55,387.85 for the period January 1, 2010 through October 12, 2019 because he received SSA
age-related retirement benefits in addition to his wage-loss compensation benefits under FECA
without proper offset. It also found that he was without fault in the creation of the overpayment,
but denied waiver of recovery of the overpayment because he had not completed and returned
OWCP’s Form OWCP-20. OWCP required recovery of the overpayment by deducting $645.60
from appellant’s continuing compensation payments every 28 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.2 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States.3
Section 10.421(d) of OWCP’s implementing regulations requires that OWCP reduce the
amount of compensation by the amount of any SSA age-related retirement benefits that are
attributable to the employee’s federal service.4 FECA Bulletin No. 97-09 states that FECA
benefits have to be adjusted for the FERS portion of SSA benefits because the portion of the SSA
benefit earned as a federal employee is part of the FERS retirement package, and the receipt of
FECA benefits and federal retirement concurrently is a prohibited dual benefit.5

2

5 U.S.C. § 8102(a).

3

Id. at § 8116.

4

20 C.F.R. § 10.421(d); see S.M., Docket No. 17-1802 (issued August 20, 2018); L.J., 59 ECAB 264 (2007).

5

FECA Bulletin No. 97-09 (February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

3

ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation, for which he
was without fault, because he concurrently received FECA wage-loss compensation benefits and
SSA age-related retirement benefits without appropriate offset.
As noted, a claimant cannot receive concurrent FECA compensation for wage loss and
SSA age-related retirement benefits attributable to federal service.6 The evidence of record has
established that appellant received SSA age-related retirement benefits that were attributable to his
own federal service during a period of time that he received FECA wage-loss compensation. The
Board finds that fact of overpayment, therefore, is established.
The Board further finds, however, that OWCP improperly calculated the amount of the
overpayment for the period January 1, 2010 through October 12, 2019.
The evidence of record indicates that appellant did not receive wage-loss compensation
benefits in this claim until March 6, 2010. Consequently, the SSA benefits he received prior to
March 6, 2010, during which he was not receiving FECA wage-loss compensation, were not dual
benefits and should not have been included in the overpayment calculation. OWCP improperly
calculated appellant’s overpayment based on his dual SSA and FECA benefits beginning
January 1, 2010 rather than the appropriate date of March 6, 2010.7
A claimant is entitled to an overpayment decision that clearly explains how the amount
was calculated.8 The Board finds that the overpayment decision in this case does not provide such
an explanation. Therefore, the amount of the overpayment has not been established.
On remand, OWCP shall determine the exact amount of the overpayment of compensation
and the correct dates during which the overpayment occurred. It should then issue a new
preliminary overpayment determination, with an overpayment action request form, a Form
OWCP-20, and instructions for appellant to provide supporting financial information. After this
and other such further development as deemed necessary, it shall issue a de novo decision.9
CONCLUSION
The Board finds that appellant received an overpayment of compensation, for which he
was without fault, because he concurrently received FECA wage-loss compensation benefits and
SSA age-related retirement benefits without appropriate offset. The Board further finds however,
that the case is not in posture for decision regarding the amount of the overpayment.
6

Id. See also A.C., Docket No. 18-1550 (issued February 21, 2019).

7

See S.M., Docket No. 20-0152 (issued August 10, 2020); L.B., Docket No. 19-1322 (issued January 27, 2020).

8

L.B., Docket No. 19-1322 (issued January 27, 2020); A.J., Docket No. 18-1152 (issued April 1, 2019); J.W.,
Docket No. 15-1163 (issued January 13, 2016); see also O.R., 59 ECAB 432 (2008) (with respect to overpayment
decisions, OWCP must provide clear reasoning showing how the overpayment was calculated).
9

Given the disposition of issue 1, the issues of waiver and recovery of the overpayment are moot.

4

ORDER
IT IS HEREBY ORDERED THAT the December 16, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part. This case is remanded
for further proceedings consistent with this decision of the Board.
Issued: September 15, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

